Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/21/21 has been entered. Claims 42-62 are pending and are under examination.

Specification
The objection to the disclosure is withdrawn in view of the amendment to the specification.

Claim Objection Withdrawn 
The objection to claim 42 is withdrawn in view of the amendment to the claims.


Claim Rejection Withdrawn 
The rejection of claims 42-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claim 42-48 and 54-59 under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more is maintained for the following reasons:

The claims are drawn to a composition of matter i.e. antigenic polypeptides and polynucleotides encoding antigenic polypeptide.

The claims recites a natural phenomenon which is a product of nature (step 2A prong one):
 The products of nature recited in claim 42 are a combination of antigenic polypeptides and polynucleotide encoding the antigenic polypeptide. The BRI of “combination of compounds” encompasses each product of nature provided separately or together (as evidenced by claim 45). Claim 42 recites a combination of two products of nature which may or may not be in the same composition. 
The closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").

Thus, the polypeptide of claim 42 is not markedly different from the corresponding natural counterpart and the polynucleotide encoding the polypeptide is not markedly different from its natural counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
When comparing each product to its naturally occurring counterpart, the polypeptide does not show a markedly different characteristic as compared to the natural polypeptide as it exists in nature and there is no evidence that Applicant has caused the claimed polypeptide to possess at least one characteristic that is different from that of the natural counterpart. The immunogenic property of the claimed polypeptide is an inherent or innate characteristic.
Similarly, the polynucleotide does not show a markedly different characteristic as compared to the natural polynucleotide as it exists in nature and there is no evidence that Applicant has caused the claimed polynucleotide encoding and expressing the antigenic polypeptide to possess at least one characteristic that is different from that of the natural counterpart. The incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931). 
Since there is no markedly different change in any characteristic, each of the polypeptide and the polynucleotide lacks markedly different characteristics, and each is a product of nature exception and thus the combination wherein provided together in a composition or each compound provided separately is a product of nature exception. 

Step 2A prong 2: Claim 42 as a whole does not recite additional elements that integrate the two or more products of nature exceptions into a practical application of the combination (provided together in a single composition or separate) of exceptions. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Applicants argument that when used together as a combination these antigenic polypeptides (especially when provided as vectors expressing the same) have proved suitable for the elicitation of a protective immune response, especially a sterile protection 
First, claim 42 is not limited to the compounds being in the same composition. Second, Applicants argument is drawn to the intended use of the product of nature exception. An intended use of the judicial exception merely indicates how the claimed invention might be used. There is nothing in claim 42 that applies or uses the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. See MPEP 2106.4 (d)(2).
	In claim 43, where the combination further comprises one or more antigenic polypeptides or a polynucleotide encoding the antigenic polypeptide, the same conclusion is reached for claim 42, whether these compounds are provided in a separate or in the same composition. 
	In claim 43, wherein the combination further comprises a vector expressing such antigenic polypeptide(s) of a Plasmodium parasite – when provided separately or together there is no relationship with the other compounds and thus the vector does not integrate the other judicial exceptions into a practical application.
Claims 55 and 56 recite combination of the products of nature with additional elements such as an excipient suitable for administration to a host or in combination with a delivery vehicle and optionally and adjuvant and/or immunostimulant component. 
	In claim 55 and 56, the excipient(s) and delivery vehicle are recited at a high level of generality and encompass water which is a product of nature.


STEP2B: Claim 42 does/do not include additional elements that are sufficient to amount to an inventive concept. Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include: Improvements to the functioning of a computer;  Improvements to any other technology or technical field; Applying the judicial exception with, or by use of, a particular machine; Effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011).
	Limitations that generally link the use of the judicial exception to a particular technological environment or field of use are not sufficient to amount to an inventive concept, such as argued by Applicants that the judicial exception has proved suitable for the elicitation of a protective immune response, especially a sterile protection against stringent challenge of immunized non-human animal with Plasmodium parasite from which the polypeptides originate.
	Applicants argument that antigenic polypeptides (especially when provided as vectors expressing the same) have proved suitable for the elicitation of a protective immune response, especially a sterile protection against stringent challenge of immunized non-human animal is also not persuasive because claim 42 does not disclose that the 
	In conclusion, claim 42 as a whole does not amount to significantly more than the judicial exception (there is no inventive concept in the claim) and thus claim 42 is not eligible.
	The same conclusion is reached for claims 43 (where the combination further comprises antigenic polypeptide(s) or polynucleotide encoding the antigenic polypeptide), 44 (where the combination comprises antigenic polypeptide(s) or polynucleotide encoding the antigenic polypeptide), 45-48, 56 (when the adjuvant and/or immunostimulant is optional).
	In claim 43-44, wherein the combination further comprises (claim 44 does not recite “further comprises” but based on the amendment to claim 42 the analysis applies here) a vector expressing such antigenic polypeptide(s) of a Plasmodium parasite – when provided separately or together there is no relationship with the other compounds and thus the vector does not integrate the other judicial exceptions into a practical application.
The same conclusion is reached in claims 56-59 because the intended use reflected by the term “for use” merely indicates how the claimed product(s) might be used. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition not merely reciting intended uses i.e. “for use” limitation.	Claims 55 and 56 recite combination of the products of nature with as additional elements such as an excipient suitable for administration to a host or in combination with a delivery vehicle and optionally and adjuvant and/or immunostimulant component. 
	In claim 55 and 56, the excipient(s) and delivery vehicle are recited at a high level of generality and encompass water which is a product of nature.
	In claim 56, the adjuvant or immunostimulant compound is also recited at a high level of generality and are optional. The immunostimulants is recited at a high level of 
 	In the event that the adjuvant and or immunostimulant is not optional, the adjuvant and/or immunostimulant are not recited at effective amounts together with the compounds in the same composition so that the claimed invention as a whole amounts to significantly more than the judicial exception.

	For all these reasons, Applicants argument that the composition is a new product with a new use (intended use) that is significantly more than any constituent natural product is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
The claims are drawn to a combination of compounds, comprising at least 2 distinct active ingredients wherein each active ingredient consists of an antigenic polypeptide of a Plasmodium parasite, a polynucleotide encoding the antigenic polypeptide, or a vector, in particular a viral vector, especially a lentiviral vector, expressing such antigenic polypeptide of a Plasmodium parasite, wherein one antigenic polypeptide is the circumsporozoite protein (CSP) or a polypeptidic derivative thereof and another antigenic polypeptide is either protein Ag40 (11-09) having the sequence of SEQ ID No. 67, 68, 70, 71, 73 or 74, or a polypeptidic derivative thereof or protein Ag45 (11-10) having the sequence of SEQ ID No. 76, 77, 79, 80, 82 or 83 or a polypeptidic derivative thereof, provided each polypeptidic derivative keeps essentially the protective properties of the antigen from which it derives.

The claims recite polypeptidic derivatives/variants of CSP, Ag40, Ag45, TRAP, ICP, metallopeptidase, P112, SPECT2 including derivatives which consist of a sequence with at least 70% of amino acid identity or at least 95% amino acid identity with the antigenic polypeptide from which it derives.
The claims recite that the derivatives and variants thereof keeps the protective properties of the polypeptide from which it derives.
Claim 60 requires that the derivatives and variants thereof in combination induce a protective immunization against malaria parasite infection or against parasite-induced condition or disease in a mammalian host.

The specification does not disclose the common structure of the genus of the derivatives or variants of each polypeptide which keeps the protective properties of the polypeptide from which it derives. Each genus is described by function and a representative number of derivatives or variants of each polypeptide which keeps the protective properties of the polypeptide from which it derives has not been described.
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)

Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
It is unpredictable which variant or derivative will keep the protective properties of the polypeptide from which it derives. As evidenced by the specification, identifying protective antigens of Plasmodium is a complex problem and identifying those protective polypeptide variant(s) or derivative(s) would require additional screening such as the functional screening described in the specification. See paragraph 218-220.
Possession of such derivatives and variants may however not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  This is because the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art 
	In view of the above, considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were not in possession of the full genus of polypeptide derivatives and variants which keeps the protective properties of the polypeptide from which it derives.

Response to Applicants Arguments:
Applicants argues that the antigens were known and the structures available and it is well settled that a specification need to* (Applicants mean to say “need not”?) disclose and indeed, prefarably omits that which is known in the art. Applicants submits that a skilled partisan could have envisaged the full scope of the genus and that Applicant invented it.
	Applicants’ argument has been carefully considered but is not persuasive. How could Applicants have invented the full genus of derivatives and variants that keep the protective properties of the polypeptide from which it derives if these were well known in the art and need not to be described in the specification as of the effective filing date? 
	The genus of derivatives and variants which keep the protective properties of the polypeptide from which it derives and the genus of variants that induce a protective immunization against malaria parasite infection or against parasite-induced condition or disease in a mammalian host were not described in the specification as of the effective filing date and thus Applicants as of the effective filing date were not in possession of said genus of derivatives and variants for the reasons set forth above in the rejection.

	




New Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47, 49-53, and 57-59  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 47 recites the limitation "lentiviral vectors" and “viral vectors”.  There is insufficient antecedent basis for this limitation in the claim as claim 42 does not recite "lentiviral vectors" and “viral vectors”.  
Claim 49-53 recites the limitation “human lentiviral vectors". There is insufficient antecedent basis for this limitation in the claim as claim 42 does not recite "human lentiviral vectors”.
Since the limitation of “lentiviral vector” has been deleted from claim 57, please also remove the reference to “pseudotyped with distinct envelope protein(s) which do not cross-neutralise” as this limitation is with respect to the lentiviral vector formally recited in the claim.
Claim 59 recites the limitation "the lentiviral vectors". There is insufficient antecedent basis for this limitation in the claim as claim 42 and 57 does not recite "lentiviral vectors”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 44 and 47-53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 42 recites that the combination of compounds comprises at least 2 distinct active ingredients wherein each active ingredient consists of an antigenic polypeptide of a Plasmodium and a polynucleotide encoding the antigenic polypeptide expressing such antigenic polypeptide of a Plasmodium. 
 Claim 44 does not include all the limitations of claim 42 because the combination of compounds of claim 44 recites each active ingredient in the alternative i.e. “each active ingredient consists of an antigenic polypeptide of a Plasmodium parasite, a polynucleotide encoding the antigenic polypeptide or a vector expressing such antigenic polypeptide of a Plasmodium parasite”. In addition, claim 44 does not include the “polynucleotide encoding the antigenic polypeptide expressing such antigenic polypeptide of a Plasmodium parasite”.
or consists of lentiviral vectors expressing antigenic polypeptides.
Claim 48 also excludes the polynucleotides which are required active ingredient in the combination of compounds of claim 42.
Claim 49 also excludes the polypeptides which are required active ingredient in the combination of compounds of claim 42.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Status of the Claims
Claims 42-60 are rejected. Claims 61-62 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645